DISMISS; Opinion Filed July 8, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-00314-CV

                           KARLA M. PITTS, Appellant
                                     V.
                 PORTFOLIO RECOVERY ASSOCIATES, LLC, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-00898-D

                             MEMORANDUM OPINION
                            Before Justices Lang, Myers, and Brown
                                   Opinion by Justice Myers
       The filing fee, docketing statement, and clerk’s record in this case are past due. By

postcard dated March 11, 2014, we notified appellant the $195 filing fee was due. We directed

appellant to remit the filing fee within ten days and expressly cautioned appellant that failure to

do so would result in dismissal of the appeal. Also by postcard dated March 11, 2014, we

notified appellant the docketing statement had not been filed in this case. We directed appellant

to file the docketing statement within ten days. We cautioned appellant that failure to do so

might result in dismissal of this appeal. By letter dated April 29, 2014, we informed appellant the

clerk’s record had not been filed because appellant had not paid for the clerk’s record. We

directed appellant to provide verification of payment or arrangements to pay for the clerk’s

record or to provide written documentation that she had been found entitled to proceed without

payment of costs. We cautioned appellant that failure to do so would result in the dismissal of
this appeal without further notice. To date, appellant has not paid the filing fee, filed the

docketing statement, provided the required documentation, or otherwise corresponded with the

Court regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                    /Lana Myers/
                                                    LANA MYERS
                                                    JUSTICE

140314F.P05




                                              –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

KARLA M. PITTS, Appellant                            On Appeal from the County Court at Law
                                                     No. 4, Dallas County, Texas
No. 05-14-00314-CV         V.                        Trial Court Cause No. CC-13-00898-D.
                                                     Opinion delivered by Justice Myers.
PORTFOLIO RECOVERY ASSOCIATES,                       Justices Lang and Brown participating.
LLC, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

        It is ORDERED that appellee PORTFOLIO RECOVERY ASSOCIATES, LLC recover
its costs of this appeal from appellant KARLA M. PITTS.


Judgment entered this 8th day of July, 2014.




                                               –3–